DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Amendments filed on 09/13/2022 are entered.  The amendments change the scopes of the previously presented claims.  The current Office Action is made FINAL as necessitated by the claim amendments.

Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. 
	The claims are amended to recite “the MBSFN subframe for avoiding downlink interference is a subframe for energy saving”, and the applicant argues that previously cited prior arts Khandekar and Wang describes the claimed MBSFN subframe for avoiding downlink interference, but is silent on whether the frame is for energy saving or not.
	However, the MBSFN subframe for avoiding downlink interference, as taught in Khandekar, includes a “blanked” MBSFN subframe, as shown in Fig. 4 of Khandekar.  Paragraph [0008] of Khandekar also recites that “The first base station may send either no transmissions or transmissions at a low transmit power level in the remaining part of the reserved subframe in order to reduce interference to the stations served by the second base station”, clearly saving energy by reducing the transmit power level.  Paragraph [0057] of Khandekar further discloses that “For all scenarios described above, overhead may be reduced further if the UEs served by the first eNB do not use the cell-specific reference signal in the reserved subframes for channel quality estimation or signal strength measurements. In this case, the first eNB may transmit nothing in each blanked MBSFN subframe, and there may be no overhead due to reference signal transmission”.  Reducing transmission overhead is also a well-known method to conserve energy, and by transmitting “nothing” in each blanked MBSFN subframe, the first eNB also conserves energy.  Therefore, it is clear that “the MBSFN subframe for avoiding downlink interference” is also an “energy saving” subframe.  The applicant’s argument regarding the amended claims is therefore not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 5-6 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (US 2010/0323745) in view of Luo (US 2017/0163433), Khandekar (US 2009/0252077) and Wang (US 2010/0027455).
Chen discloses the following features.
Regarding claim 1, a communication system comprising a mobile terminal, a base station and a neighbor base station near the base station (see system shown in Fig. 2 including the UE 202 and eNodeB 206/208), in which multiplexing of channels for MBSFN and for non-MBSFN is performed (see multiplexing of MBSFN and non-MBSFN in Fig. 8), wherein the base station is configured to transmit an MBSFN subframe for avoiding downlink interference (see Fig. 8, wherein the MBSFN subframe 808 is transmitted from the macro cell eNodeB to the UE and see Fig. 9 and paragraph [0076], wherein the MBSFN subframes are transmitted with modified power spectral density in order to avoid downlink interference with other cells); and the mobile terminal is configured to perform measurement of the neighbor base station by using the neighbor base station information (see “measurements are conducted during reserved subframes” recited in paragraph [0066] and see “With respect to measurements in an asynchronous system, a UE may measure neighboring cells using MBSFN subframes when the serving pico cell 804 is a non-MBSFN subframe. In one aspect, older UEs (e.g., Rel-8 UEs) may have no knowledge whether a neighboring cell is using a non-MBSFN subframe 806 or MBSFN subframe 808. As such, use of a PSD restriction scheme may impact measuring signal strengths from neighboring cells” recited in paragraph [0070], wherein the knowledge of whether a neighboring cell is using a non-MBSFN subframe or MBSFN subframe for the measurement may be used for measuring the neighboring cells).
Regarding claim 2, wherein the MBSFN subframe for avoiding downlink interference is configured by the base station (see “the first or second eNodeB may prompt one or more eNodeBs in the other cells to perform PSD reduction for the subframe during which the second eNodeB is communicating (908)” recited in paragraph [0076]).
Regarding claim 5, a base station included in a communication system comprising a mobile terminal, the base station and a neighbor base station near the base station (see system shown in Fig. 2 including the UE 202 and eNodeB 206/208), in which multiplexing of channels for MBSFN and for non-MBSFN is performed (see multiplexing of MBSFN and non-MBSFN in Fig. 8), wherein the base station is configured to transmit an MBSFN subframe for avoiding downlink interference (see Fig. 8, wherein the MBSFN subframe 808 is transmitted from the macro cell eNodeB to the UE and see Fig. 9 and paragraph [0076], wherein the MBSFN subframes are transmitted with modified power spectral density in order to avoid downlink interference with other cells).
Regarding claim 6, wherein the MBSFN subframe for avoiding downlink interference is configured by the base station (see “the first or second eNodeB may prompt one or more eNodeBs in the other cells to perform PSD reduction for the subframe during which the second eNodeB is communicating (908)” recited in paragraph [0076]).
Regarding claim 9, a mobile terminal included in a communication system comprising the mobile terminal, a base station and a neighbor base station near the base station (see system shown in Fig. 2 including the UE 202 and eNodeB 206/208), in which multiplexing of channels for MBSFN and for non-MBSFN is performed (see multiplexing of MBSFN and non-MBSFN in Fig. 8), wherein the mobile terminal is configured to perform measurement of the neighbor base station by using neighbor base station information that is information on the neighbor base station and transmitted from the base station (see “measurements are conducted during reserved subframes” recited in paragraph [0066] and see “With respect to measurements in an asynchronous system, a UE may measure neighboring cells using MBSFN subframes when the serving pico cell 804 is a non-MBSFN subframe. In one aspect, older UEs (e.g., Rel-8 UEs) may have no knowledge whether a neighboring cell is using a non-MBSFN subframe 806 or MBSFN subframe 808. As such, use of a PSD restriction scheme may impact measuring signal strengths from neighboring cells” recited in paragraph [0070], wherein the knowledge of whether a neighboring cell is using a non-MBSFN subframe or MBSFN subframe for the measurement may be used for measuring the neighboring cells).
Chen does not disclose the following features: regarding claims1, 5 and 9, wherein the base station is configured to transmit neighbor base station information that is information on the neighbor base station, and the MBSFN subframe for avoiding the downlink interference is a subframe for energy saving different from an MBSFN subframe for transmission of MBMS data, the MBSFN subframe for transmission of the MBMS data being notified to the base station by a higher-level device controlling the base station by using MBMS scheduling information..
Luo discloses the following features.
Regarding claim 1, 5 and 9, wherein the base station is configured to transmit neighbor base station information that is information on the neighbor base station (see paragraph [0047] and step 802 in Fig. 8, wherein the UE receives information of at least one non-serving cell from a serving base station; and see “The MBSFN and/or the MBMS configuration information may include the MBSFN and/or the MBMS configuration of a non-serving eNB in a neighboring cell” recited in paragraph [0055]).
	Khandekar discloses the following features.
Regarding claim 1, 5 and 9,the MBSFN subframe for avoiding the downlink interference is a subframe different for energy saving from an MBSFN subframe for transmission of MBMS data (see Fig. 4, which shows a blanked MBSFN subframe and see “An MBSFN subframe carrying broadcast data may have a format similar to format 410 or 420 in FIG. 4. For this MBSFN subframe, the PDSCH may be sent in the remaining symbol periods N to 13 of the subframe and may carry broadcast data” recited in paragraph [0053], which show that an MBSFN subframe for transmission of MBMS data being different from the blanked MBSFN subframe; also see paragraphs [0008] and [0057], which explain that the blanked MBSFN subframe being a subframe that transmits at low power or include no transmission, thereby reducing transmit power and overhead, and thus conserves energy).
Wang discloses the following features.
Regarding claim 1, 5 and 9, the MBSFN subframe for transmission of the MBMS data being notified to the base station by a higher-level device controlling the base station by using MBMS scheduling information (see “For example, MCE 116 may manage and allocate radio resources to enable base stations 106a-c to transmit the same content using the same frequency or channel at the same time. In operation, this may be performed by allocating MBSFN subframes to multiple base stations to send identical content using the same radio subframes” recited in paragraph [0024]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chen using features, as taught by Luo, Khandekar and Wang, in order to enhance the performance of the UE and avoid interference (see paragraph [0047] of Luo); in order to reduce interference (see paragraph [0048]-[0053] of Khandekar); and in order to provide the same content to many mobile stations simultaneously in a large MBSFN cell (see paragraph [0003] of Wang).

Claims 3-4 and 7-8 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen, Luo, Khandekar and Wang as applied to claims 1 and 5 above, and further in view of Sun (US 2012/0099434).
Chen, Luo, Khandekar and Wang disclose the features as shown above.
Chen does not disclose the following features: regarding claims 3 and 7, wherein the base station is configured to transmit a number of a subframe to be used as the MBSFN subframe for avoiding downlink interference; regarding claims 4 and 8, wherein the neighbor base station information includes an MBSFN subframe configuration of the neighbor base station.
Sun discloses the following features.
Regarding claims 3 and 7, wherein the base station is configured to transmit a number of a subframe to be used as the MBSFN subframe for avoiding downlink interference (see step 201-202 in Fig. 2).
Regarding claims 4 and 8, wherein the neighbor base station information includes an MBSFN subframe configuration of the neighbor base station (see step 202 in Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chen, Luo, Khandekar and Wang using features, as taught by Sun, in order to improve measurement accuracy (see paragraph [0012] of Sun).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473